NUMBER 13-18-00492-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


MARTIN CASTORENA JR.,                                                     Appellant,

                                             v.

LAURA PATRICIA CASTORENA,                                                 Appellee.


                  On appeal from the 275th District Court
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes

      By a single issue, appellant Martin Castorena Jr. argues the trial court rendered

an improper judgment based on a settlement agreement when it denied appellant’s trial

counsel “sufficient time to review the proposed divorce decree,” conducted an ex parte
hearing, and proceeded on an entry of judgment absent appellant’s trial counsel’s

approval as to form. 1 We affirm.

                                          I.      BACKGROUND

        Appellant and appellee Laura Patricia Castorena, each represented by counsel,

appeared at a final divorce hearing on April 17, 2018, and informed the trial court that

they had reached a settlement agreement. No written agreement was offered into

evidence, but the agreement was read into the record, and the following transpired:

        MR. MARTINEZ [Appellant’s counsel]:                Are you asking the Court to
                                                           approve this agreement?

        [APPELLANT:]                                       Yes, I am.

        MR. MARTINEZ:                                      Okay. I think that’s it, Judge.

        THE COURT:                                         No other questions?

        MR. MARTINEZ:                                      I think we’re okay.

        THE COURT:                                         How [about] you, Ms.                Vale
                                                           [Appellee’s counsel]?

        MS. VALE:                                          No. I ask the Court [to] render.
                                                           Because this is a Rule 11
                                                           Agreement. And I ask the Court to
                                                           render this divorce as we have
                                                           read into the record, and on the
                                                           record.

        MR. MARTINEZ:                                      No objection.

        THE COURT:                                         What did you say, Counsel?

        MR. MARTINEZ:                                      No objection          to    the    Court
                                                           rendering.




        1  Martin does not present an argument explaining what error, if any, there exists with the judgment
rendered by the trial court; rather, he generally states that “[t]he trial court rendered an improper judgment
affecting the property division aspect of the case. . . .”


                                                      2
       THE COURT:                                   Divorce     is   granted.  The
                                                    agreement of the parties as
                                                    testified to by the parties is
                                                    approved by the Court. Who will
                                                    prepare the decree?

       MS. VALE:                                    I will prepare the decree, Your
                                                    Honor.

       THE COURT:                                   I just need the signatures of both
                                                    Counsel, as to form only.

       MS. VALE:                                    Okay.

       THE COURT:                                   I will not require that the parties
                                                    sign off on the decree.

       MS. VALE:                                    Your Honor, I need the magic
                                                    words “judgment is hereby
                                                    rendered”.

       THE COURT:                                   Judgment is hereby rendered, as
                                                    per the record. What else?
                                                    Counsel.

       MS. VALE:                                    That’s it, Your Honor.

       THE COURT:                                   You’re excused. Thank you.

       On May 29, 2018, the parties reconvened for a hearing on the entry of judgment,

and the trial court instructed the attorneys to review the written divorce decree prepared

by Vale. When proceedings resumed, Vale notified the trial court that Martinez had “left”

and “refuse[d] to sit down.”

       THE COURT:              Well, did he have time to look at it in the jury room?

       MS. VALE:               He didn’t come in. He just walked away.

       THE COURT:              Well, if that’s the case, I can’t prevent somebody from
                               leaving the courtroom. But you’ve stated here on the
                               record that—

       MS. VALE:               It is based on the record. I went through the transcript,
                               as provided by your Court Reporter, Ms. Robledo.


                                                3
       THE COURT:           The Final Decree you’ve presented to me reflects what
                            was granted?

       MS. VALE:            Yes, Your Honor.

       THE COURT:           I will sign it.

After an unspecified time, appellant’s trial counsel returned to the courtroom:

       THE COURT:           Mr. Martinez, I already took care of your case.

       MR. MARTINEZ:        We’re not in agreement. I don’t know why the Court did
                            that.

       THE COURT:           Well, Counsel, I did it because I told you all to meet.
                            And then Ms. Vale came back, and she[,] on the
                            record[,] stated that the decree reflected what was
                            approved and ordered by the Court. And I took her
                            word for it.

On June 20, 2018, appellant filed a “Motion for Partial New Trial,” arguing:

       The trial court erred and abused its discretion in denying Respondent
       sufficient time to review the proposed Divorce Decree which was presented
       by the Petitioner at the time of the hearing of Motion for Entry of Judgment.
       Petitioner had not provided a copy to Respondent before the hearing. The
       court erred and abused its discretion in conducting an ex parte hearing on
       May 29, 2018 without Respondent’s attorney present and by signing
       Petitioner’s proposed Judgment at that time. The trial court erred and
       abused its discretion in not following the established practice and procedure
       in the 275th District Court requiring the signature of all attorneys approving
       all judgments as to form. The above error amounted to such a denial of
       Movant’s rights as was reasonably calculated to cause and probably did
       cause rendition of an improper judgment in the case.

Appellant’s motion was overruled by operation of law, and this appeal followed.

                                      II.     JUDGMENT

       Appellant does not complain on appeal that the divorce decree fails to conform to

the agreed terms of the settlement agreement, but rather, he argues as he did in his

motion for new trial: the trial court erred in rendering judgment because appellant’s




                                              4
counsel lacked adequate time to review the proposed decree, the decree lacked appellant

counsel’s signature, and it was approved outside his presence.

       Rule 11 of the Texas Rules of Civil Procedure states, “[u]nless otherwise provided

in these rules, no agreement between attorneys or parties touching any suit pending will

be enforced unless it be in writing, signed, and filed with the papers as part of the record,

or unless it be made in open court and entered of record.” TEX. R. CIV. P. 11; see

Highsmith v. Highsmith, 587 S.W.3d 771, 775 (Tex. 2019) (per curiam) (discussing

requisites of mediated settlement agreements under the Texas Family Code). “To be

‘entered of record’ includes the dictation of the agreement into the trial court record.”

Kanan v. Plantation Homeowner’s Ass’n Inc., 407 S.W.3d 320, 328 (Tex. App.—Corpus

Christi–Edinburg 2013, no pet.). Judgment is thereafter rendered when the trial court

officially announces its decision in open court, and “[t]he words used by the trial

court . . . clearly indicate the intent to render judgment at the time the words are

expressed.” In re Vaishangi, Inc., 442 S.W.3d 256, 259 (Tex. 2014) (orig. proceeding)

(per curiam) (quoting S & A Rest. Corp. v. Leal, 892 S.W.2d 855, 858 (Tex. 1995) (per

curiam)); see also Hall v. Hall, No. 05-16-01141-CV, 2018 WL 1373951, at *2 (Tex.

App.—Dallas Mar. 19, 2018, no pet.) (mem. op.). Once a judgment is rendered by oral

pronouncement, entry of a written judgment is purely a ministerial act. Dunn v. Dunn, 439
S.W.2d 830, 832 (Tex. 1969); see Cook v. Cook, 888 S.W.2d 130, 131 (Tex. App.—

Corpus Christi–Edinburg 1994, no writ); see also In re J.P., No. 13-18-00648-CV, 2020
WL 103858, at *3–4 (Tex. App.—Corpus Christi–Edinburg Jan. 9, 2020, pet. denied)

(mem. op.). A party, however, has the right to revoke his or her consent to a Rule 11

agreement at any time before the rendition of judgment. See Leal, 892 S.W.2d at 858;

Kanan, 407 S.W.3d at 329; see also Interest of J.P., 2020 WL 103858, at *3–4.


                                             5
        Here, the trial court’s oral language at the April 17, 2018 final hearing is

unequivocal and constituted a rendition of a final judgment. The trial court stated,

“Judgment is hereby rendered, as per the record.” Cf. James v. Hubbard, 21 S.W.3d 558,

561 (Tex. App.—San Antonio 2000, no pet.) (finding the trial court did not demonstrate a

clear intent to render a final judgment where the trial judge “never ordered, rendered, or

granted,” and he only told the parties he was “going” to grant it); see also Hall, 2018 WL
1373951, at *2 (finding the same). Additionally, at the time of rendition on April 17, 2018,

the judgment that was rendered met the requirements for a mediated settlement

agreement. See Highsmith, 587 S.W.3d at 775. Moreover, appellant has not provided us

with caselaw, nor have we found any, that could support a conclusion that the trial court

acts improperly when, after the rendition, it denies a party “sufficient time to review” the

proposed divorce decree 2 and permits the entry of judgment absent a party counsel’s

presence and signature on the decree. On the contrary, we have previously held that

where a divorce settlement agreement is read into the record, approved of and granted

on the record, and the parties subsequently submit a decree only signed by one party,

the trial court does not abuse its discretion in entering the judgment and thereafter


        2We observe that the record reflects that the trial court gave appellant’s counsel time to review
the proposed decree:

        MR. MARTINEZ:            We haven’t seen the decree at all. And I’m asking for more time.
                                 I can’t just do it willy nilly the way she wants me to do it, without
                                 having time to go through it all.

        THE COURT:               I’m giving you time, Counsel, so you can go to the jury room and
                                 look at it.

        MR. MARTINEZ:            It is not a matter of five or ten minutes.

        THE COURT:               Certainly.

        MR. MARTINEZ:            Thank you.

        (The Court continued calling its Morning Docket.)


                                                      6
denying a motion for new trial on the basis that the entry of judgment lacked a party’s

signature. Nava v. Nava, No. 13-97-063-CV, 1998 WL 35277017, at *1 (Tex. App.—

Corpus Christi–Edinburg Aug. 13, 1998, no pet.) (mem. op.); see also In re J.P., 2020 WL
103858, at *4 (holding “because the trial court rendered judgment on that day, Mother’s

subsequent attempts to withdraw her consent were futile”); see generally Sigma Sys.

Corp. v. Elec. Data Sys. Corp., 467 S.W.2d 675, 677 (Tex. App.—Tyler 1971, no writ)

(“As a matter of professional courtesy, . . . counsel may approve as a matter of form a

proposed judgment. Such approval is not a condition precedent to the entry of the

judgment by the Court.”); Locke v. Ratliff, 351 S.W.2d 649, 652 (Tex. App.—Amarillo

1961, writ ref’d n.r.e.) (observing that while “justice would be better served if both parties

were given the right to approve the judgment as to form before it is entered,” there was

“no authority” by which the appellate court could “reverse the case because such

procedure was not followed”). We overrule appellant’s sole issue on appeal.

                                    III.   CONCLUSION

       We affirm the trial court’s judgment.

                                                                 GREGORY T. PERKES
                                                                 Justice

Delivered and filed the
29th day of October, 2020.




                                               7